     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA                §
                                        §
                                        §
v.                                      §    Criminal No. 1:15cr33-HSO-JCG-1
                                        §
                                        §
MICHAEL WAYNE HANZIK, JR.               §




     ORDER DENYING DEFENDANT MICHAEL WAYNE HANZIK, JR.’S
            MOTION [83] FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Michael Wayne Hanzik, Jr.’s Motion

[83] for Compassionate Release. For the reasons that follow, the Motion [83] should

be denied.

                                I. BACKGROUND

      Pursuant to a Plea Agreement with the Government, on August 25, 2015,

Defendant Michael Wayne Hanzik, Jr. (“Defendant” or “Hanzik”) pleaded guilty to

Count 2 of the Indictment in this case, which charged that Hanzik,

      aided and abetted by others, known and unknown, did knowingly and
      intentionally possess with intent to distribute a mixture or substance
      containing a detectable amount of methamphetamine, a Schedule II
      narcotic drug controlled substance, as prohibited by Section 841(a)(1),
      Title 21, United States Code.

Indictment [11] at 2.

      On February 25, 2016, the Court sentenced Hanzik to a 240-month term of

imprisonment as to Count 2, followed by three years of supervised release. See J.
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 2 of 12




[70] at 2. Hanzik is presently incarcerated at Federal Correctional Institution

(“FCI”) Talladega in Talladega, Alabama, and his projected release date is July 28,

2028. See Ex. [97-1] at 1.

       On July 6, 2020, Hanzik filed a pro se Motion [83] for Compassionate

Release, followed two days later by a letter [86] related to his request for early

release. Hanzik relies upon his mother’s cancer diagnosis and other medical

conditions that weaken her immune system, see Ex. [83-1] at 4-5, and he states that

“[i]t is not a matter of if she will pass soon, it’s a matter of how soon,” id. at 5.

According to Hanzik, his mother is currently caring for his minor children, and “no

one else in the family can take on raising [his] children” in her absence. Id. at 5.

Hanzik asks to be released in order to assist with his mother’s care, to take the

burden of caring for the children off his mother’s shoulders, and to ensure that the

children will not become a burden upon the State. See id. at 6-7. In Hanzik’s

subsequent letter [86], he references COVID-19 and states that he wants to go home

“to protect [his] children and mother before it gets too terribly bad.” Letter [86] at

1.

       Hanzik asserts that he “turned in a request for compassionate release” on

May 6, 2020, but as of July 1, 2020, he had not received a response. See Mot. [83] at

1. Hanzik attaches to his Motion [83] an Inmate Request to Staff [83-1] dated May

6, 2020, which is addressed to “Warden via Beta A Unit Team” and requests

compassionate release due to the “incapacitation of my mother who is the caregiver

of my two biological children and my stepson.” Ex. [83-1] at 2. As for the


                                             2
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 3 of 12




disposition of the request, the copy provided by Hanzik states “Received 5/6/20 –

JG,” but the identity of “JG” is unclear. See id.

      The Government opposes Hanzik’s Motion [83], arguing that it should be

denied without prejudice because Hanzik has failed to exhaust administrative

remedies. See Resp. [89] at 7-10. In the event the Court reaches the merits of the

Motion [83], the Government takes the position that it should be denied because

Hanzik has not demonstrated any extraordinary and compelling reasons

warranting a sentence reduction, because he poses a danger to the public, and

because the 18 U.S.C. § 3553(a) factors weigh against his release. See id. at 11-14.

      Hanzik has filed a Reply [97] through counsel arguing that he “has done

everything he can do [to] exhaust his remedies.” Reply [97] at 4. Hanzik points to

his May 6, 2020, “request to BOP staff,” which was apparently subsequently denied,

see id., though it is unclear from the record when this original request was denied.

Hanzik appealed, see id., and his Request for Administrative Remedy was dated

July 16, 2020, and marked received by the FCI Talladega Warden’s Office on July

20, 2020, see Ex. [97-3] at 1. The Warden, Cheron Y. Nash, denied the Request for

Administrative Remedy on July 23, 2020. See id. at 2. Hanzik claims in his Reply

[97] that he appealed the Warden’s denial, and he attaches a Regional

Administrative Remedy Appeal form dated August 3, 2020. See Reply [97] at 4; Ex.

[97-4] at 1. According to Hanzik, he had not received a response to this last appeal

as of the October 23, 2020, filing date of his Reply [97]. See Reply [97] at 4. Hanzik

maintains that he satisfied the exhaustion requirements. See id.


                                           3
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 4 of 12




      On the merits, Hanzik argues that the COVID-19 pandemic warrants his

release to home confinement, see id. at 4-15, and that his circumstances warrant

compassionate release, see id. at 15-17. Hanzik “seeks compassionate release

primarily because of the need to provide care to his children,” id. at 15, who are

currently in his mother’s custody, who is “in dire health,” id. at 16. Hanzik asserts

that no other family member is available to assume custody. See id. Hanzik

further argues that his own medical conditions, specifically asthma and a heart

murmur, present extraordinary and compelling circumstances warranting

compassionate release, and that he is not a danger to the public. See id. at 16-18.

                                  II. DISCUSSION

A.    Relevant legal authority

      18 U.S.C. § 3582(b) provides that a judgment of conviction constitutes a final

judgment, although it can be modified pursuant to the provisions of 18 U.S.C.

§ 3582(c). At issue in this case is a requested modification under § 3582(c)(1)(A)(i),

which states in relevant part as follows:

      The court may not modify a term of imprisonment once it has been
      imposed except that—
      (1)   in any case—
            (A)   the court, upon motion of the Director of the Bureau of
                  Prisons, or upon motion of the defendant after the
                  defendant has fully exhausted all administrative rights to
                  appeal a failure of the Bureau of Prisons to bring a motion
                  on the defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the defendant’s
                  facility, whichever is earlier, may reduce the term of
                  imprisonment (and may impose a term of probation or
                  supervised release with or without conditions that does not
                  exceed the unserved portion of the original term of
                  imprisonment), after considering the factors set forth in

                                            4
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 5 of 12




                    section 3553(a) to the extent that they are applicable, if it
                    finds that--
                    (i)    extraordinary and compelling reasons warrant such
                           a reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       This statute provides “two routes a defendant’s motion can follow to be

properly before the court. Both routes begin with the defendant requesting that ‘the

Bureau of Prisons’ ‘bring a motion on the defendant’s behalf.’” United States v.

Franco, 973 F.3d 465, 567 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)).

Although the United States Court of Appeals for the Fifth Circuit has found that

this procedural requirement is not jurisdictional, it is nevertheless mandatory. Id.

B.     Whether Hanzik has shown the lapse of 30 days from the Warden’s receipt of
       the request

       One route by which a defendant can file a motion in district court under

§ 3582(c)(1)(A)(i) permits a defendant to file such a motion after “the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility.”

18 U.S.C. § 3582(c)(1)(A). Hanzik’s initial Motion [83] for Compassionate Release

appeared to assert that such a lapse had occurred. According to Hanzik, he “turned

in a request for compassionate release” on May 6, 2020, but as of July 1, 2020,

which was the date he signed his Motion [83], he had not received a response. Mot.

[83] at 1.

       This Court has interpreted the phrase “lapse of 30 days from the receipt of

such a request by the warden” to mean that exhaustion is only satisfied when 30

days have passed from the date the warden receives the request and BOP has not

taken any action on it. See, e.g., United States v. Butler, No. 1:18-cr-48-HSO-JCG-1,
                                           5
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 6 of 12




2020 WL 6491279, at *2 (S.D. Miss. Nov. 4, 2020); United States v. Martin, 3:16-cr-

79-DPJ-LRA, 2020 WL 3065302, at *3 (S.D. Miss. June 9, 2020). In this case, there

is no indication in the record when the Warden actually received Hanzik’s request,

and there is no evidence establishing whether the BOP failed to take action within

30 days of the Warden receiving Hanzik’s request, particularly given that Hanzik’s

Reply [97] acknowledges that his request was ultimately denied. See Reply [97] at

4. Therefore, Hanzik has not shown “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility” prior to the date he filed his

Motion [83] in this Court. 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

C.    Whether Hanzik has shown the exhaustion of administrative remedies

      Under the second approach, a defendant must “fully exhaust[ ] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf . . . .” 18 U.S.C. § 3582(c)(1)(A). Under the plain language

of the statute, a court can modify a term of imprisonment only if a defendant files a

motion “after” he has fully exhausted his administrative remedies. See 18 U.S.C. §

3582(c)(1)(A). In this case, Hanzik did not fully exhaust his administrative

remedies prior to filing his Motion [83] for Compassionate Release.

      Hanzik originally stated that he never received a response from the Warden

to his original May 6, 2020, request, see Mot. [83] at 1, but his Reply [97]

acknowledges that the request was denied, although it does not state when that

occurred, see Reply [97] at 4. Based upon the statements in Hanzik’s Reply [97] and

the attached Exhibits which reflect his administrative appeals, the Warden did

eventually receive and deny Hanzik’s request for compassionate release on an
                                           6
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 7 of 12




unknown date. Hanzik was therefore subject to the four-step BOP grievance

process as described in 28 C.F.R. §§ 542.13 through 542.15. See Petzold v.

Rostollan, 946 F.3d 242, 254 (5th Cir. 2019); see also 28 C.F.R. § 542.10 (explaining

that the Administrative Remedy Program outlined in 28 C.F.R. §§ 542.10 through

542.19 applies to all people incarcerated in institutions operated by BOP).

      Under this process,

      [a]n inmate who is not satisfied with the Warden’s response may submit
      an Appeal on the appropriate form (BP–10) to the appropriate Regional
      Director within 20 calendar days of the date the Warden signed the
      response. An inmate who is not satisfied with the Regional Director’s
      response may submit an Appeal on the appropriate form (BP–11) to the
      General Counsel within 30 calendar days of the date the Regional
      Director signed the response . . . . Appeal to the General Counsel is the
      final administrative appeal.

28 C.F.R. § 542.15(a).

      Based upon the record before the Court, the last step Hanzik appears to have

taken with the BOP was appealing the Warden’s denial to the Regional Director on

August 3, 2020. See Ex. [97-4] at 1; Reply [97] at 4. Pursuant to 28 C.F.R. § 542.18,

once an appeal is filed, a response shall be made by the Regional Director within 30

calendar days, with extensions permitted. See 28 C.F.R. § 542.18. “If the inmate

does not receive a response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial at that level.” Id.

      Hanzik states in his October 23, 2020, Reply [97] that he had not received a

response from the Regional Director, but he has not shown that he attempted to

appeal to the General Counsel. See 28 C.F.R. § 542.15(a) (setting forth the BOP’s

Administrative Remedy Procedure, which would entail appealing the Regional

                                          7
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 8 of 12




Director’s decision to the General Counsel of the BOP); 28 C.F.R. § 542.18

(permitting an inmate to consider the absence of a response to be a denial).

Therefore, Hanzik has not shown that he has fully exhausted all administrative

rights to appeal the Warden’s denial of his request through the four-step BOP

grievance process. See 18 U.S.C. § 3582(c)(1)(A). While Hanzik contends that he

“has made all reasonable efforts to exhaust his administrative remedies in pursuit

of compassionate release,” Reply [97] at 4 (emphasis removed), he has not

completely exhausted his remedies.

      Even if Hanzik were somehow found to have now exhausted his

administrative remedies, Hanzik’s appeals were filed after he filed his Motion [83]

for Compassionate Release. See Ex. [97-3] at 1 (appeal dated July 16, 2020); Ex.

[97-4] at 1 (appeal dated August 3, 2020); see also Mot. [83] (dated July 1, 2020).

Hanzik has not cited any controlling authority which would permit a “placeholder”

motion such as this one to be filed before a defendant has completely exhausted his

administrative remedies. Rather, the Fifth Circuit has held that the statute

specifies “in clear language” “what a defendant must do before [he] files a motion for

compassionate release in federal court,” which is “submit a request to ‘the Bureau of

Prisons to bring a motion on the defendant’s behalf.’” Franco, 973 F.3d at 468

(emphasis added) (quoting 18 U.S.C. § 3582(c)(1)(A)). Because Hanzik did not

comply with the statute’s exhaustion requirement before he filed his Motion [83] for

Compassionate Release, his Motion [83] should be denied for failure to exhaust

administrative remedies.


                                           8
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 9 of 12




D.    Merits of Hanzik’s Motion

      Even if Hanzik were found to have exhausted his administrative remedies,

the Court finds that his Motion [83] for Compassionate Release should also be

denied on the merits.

      A sentencing court may reduce a term of imprisonment on motion by a

defendant for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) if it finds

that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). In considering district courts’

denials of similar motions, the Fifth Circuit has considered the policy statement

issued by the Sentencing Commission at United States Sentencing Guidelines

(“U.S.S.G.”) § 1B1.13. See, e.g., United States v. Smith, 828 F. App’x 215, 216 (5th

Cir. 2020) (citing U.S.S.G. § 1B1.13, p.s.). Under § 1B1.13(1)(A), a reduction is

appropriate when, after considering the factors set forth in 18 U.S.C.

§ 3553(a) to the extent they are applicable, a court determines that extraordinary

and compelling reasons warrant a reduction, and the defendant is not a danger to

the safety of any other person or the community, as provided in 18 U.S.C. § 3142(g).

See U.S.S.G. § 1B1.13.

      According to Application Note 1 of § 1B1.13, the following are deemed

extraordinary and compelling reasons warranting a reduction: (1) the defendant’s

medical condition; (2) the defendant’s age; (3) family circumstances; or (4) other

reasons. U.S.S.G. § 1B1.13, cmt. n.1. Relevant “family circumstances” include

“[t]he death or incapacitation of the caregiver of the defendant’s minor child or
                                          9
     Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 10 of 12




minor children” and “[t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or

registered partner.” U.S.S.G. § 1B1.13, cmt. n.1(C)(i)-(ii). “Other reasons” is a

catchall category defined as “extraordinary and compelling reasons other than, or in

combination with” medical condition, age, or family circumstances as “determined

by the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

       In this case, Hanzik argued in his original Motion [83] that his mother’s

illness warranted his release. See Ex. [83-1] at 4-5. Hanzik sought release both in

order to assist with his mother’s care and because his mother is currently caring for

his minor children. Id. at 5-7. In Reply [97], Hanzik cited his need to provide care

to his children who are purportedly in his mother’s custody, see Reply [97] at 15, as

well as his own medical conditions and the COVID-19 outbreak, see id. at 16-17.1

       Even if Hanzik has presented evidence of an extraordinary and compelling

reason under § 3582(c)(1)(A), the Court is not persuaded that the § 3553(a) factors

weigh in favor of his release based upon the record before it. These factors include

the nature and circumstances of the offense and the history of the defendant, as

well as the consideration of the need for the sentence imposed to reflect the

seriousness of the offense, to afford adequate deterrence, to protect the public, and

to provide the defendant with needed education, training, and treatment. See 18

U.S.C. § 3553(a).


1
  Hanzik did not ask the Warden for compassionate release with respect to his own medical
issues, and to the extent Hanzik did not initially seek release from the BOP based upon his
own medical conditions, he arguably has not exhausted his administrative remedies on this
basis as well. See Ex. [83-1] at 2-7.
                                              10
    Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 11 of 12




      According to the Presentence Investigation Report (“PSR”) prepared in this

case, Hanzik has a rather lengthy criminal history, particularly considering his

relatively young age of 27 at the time of sentencing, with a criminal history score of

10. See PSR [68] at 2, 16-22 (filed under seal). Hanzik also “committed the instant

offense while under a criminal justice sentence for auto burglary, burglary of a

dwelling, escape, and grand larceny . . . .” Id. at 22. Based upon a total offense

level of 39 and a criminal history category of V, the Guidelines imprisonment range

for Hanzik was 360 months to life. See id. at 28. However, because the maximum

statutory sentence the Court could impose was 20 years, Hanzik’s Guidelines term

of imprisonment was capped at 240 months. See id.

      Hanzik received the benefit of the statutory cap and was sentenced by this

Court to 240 months imprisonment. His sentence computation began on February

25, 2016, see Ex. [97-1] at 1, meaning that he has now served just over 57 months,

or less than one-fourth, of the imposed term of imprisonment. With credits

received, Hanzik’s projected release date is July 28, 2028, see id., such that he has

at this point served slightly more than one-third of his sentence. The Court finds

that releasing Hanzik from incarceration at this time would not reflect the gravity

of his offense, protect the public, or afford adequate deterrence. See 18 U.S.C.

§ 3553(a). For these reasons as well, Hanzik’s Motion [83] is not well taken and

should be denied on the merits.




                                          11
    Case 1:15-cr-00033-HSO-JCG Document 98 Filed 12/01/20 Page 12 of 12




                              III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Michael Wayne Hanzik, Jr.’s Motion [83] for Compassionate Release is DENIED.

      SO ORDERED AND ADJUDGED, this the 1st day of December, 2020.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                      12
